  Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 1 of 9 PageID #:1572




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 MARGARITA MARQUEZ, DELFINA
 CANDELAS, ISAURA MARTINEZ,
 and ANA LAURA FLORES on behalf
 of themselves and similarly situated
 individuals

                Plaintiff,
                                             No. 16 C 10748
                      v.
                                             Judge Mary M. Rowland
 SAUL HERNANDEZ, individually, IN-
 TERNACIONAL EXPRESS, INC. d/b/a
 ENVIOS DE DINERO, RED LATINA
 TRANSFER, INC., RON’S TEMPO-
 RARY HELP SERVICES, INC., TRI-
 UNE LOGISTICS, LLC, QUALITY
 STAFFING GROUP, INC., and ELITE
 LABOR SERVICES, LTD.,


              Defendants.



                           MEMORANDUM OPINION & ORDER

      For the reasons stated below, Plaintiffs’ motion to reconsider the Court’s Octo-

ber 31, 2019 Order (Dkt 204) dismissing Elite Staffing, Inc. (“Elite”) from this suit is

denied. (Dkt. 207).

                                  BACKGROUND

      As this case has been proceeding for several years, the Court presumes general

familiarity with the factual background and includes only a brief summary of facts

relevant to this motion. On November 18, 2016, Francisco Hernandez filed a class

action complaint asserting various claims under the Racketeer Influenced and Cor-

rupt Organizations Act, 18 U.S.C. §§ 1962(c) and 1964(c) (“RICO”), the Fair Labor
    Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 2 of 9 PageID #:1573




Standards Act, 29 U.S.C. § 201, et. seq. (“FLSA”), the Illinois Minimum Wage Law,

820 ILCS 105/1, et. seq. (“IMWL”), the Illinois Wage Payment Collection Act, 820

ILCS 115/1, et. seq. (“IWPCA”), and the Illinois Day and Temporary Labor Services

Act, 820 ILCS 175/1, et. seq. (“IDTLSA”). After a series of motions to dismiss, the

Court dismissed the RICO claims, and Plaintiffs filed a Fourth Amended Complaint

on September 20, 2018. (Dkt. 218). 1

        Defendant Elite, joined into the case on the Third Amended Complaint, moved

to dismiss on res judicata grounds, arguing that Plaintiffs were engaged in impermis-

sible claim-splitting following the settlement of a prior lawsuit, Baker v. Elite Staff-

ing, Inc., Case No. 15 CV 3246. (Dkt. 230 at 1). In Baker, plaintiffs on behalf of them-

selves and all others similarly situated sued Elite for violations of the FLSA, the

IMWL, and the IDTLSA. (Id.) The parties settled the Baker action pursuant to a set-

tlement agreement in which the Baker plaintiffs released some of their claims. (Dkt.

230 at 2-4). The scope of the release states:

        “Released Claims” means any and all claims arising under the IDTLSA
        that were and could have been brought against Defendant Elite in this
        Lawsuit, excluding any claims arising under Section 15, 20, 25, 40, 90,
        95(a)(1) and 95(a)(4) (except that any claim for attorneys’ fees and costs
        relating to the released claims are also released) of the IDTLSA.

(Dkt. 234, 22) (citing Ex. G, Joint Stipulation and Agreement to Settle Class Action

Claims). The Baker court certified a Rule 23 class encompassing Plaintiffs’ “state law

claims” for settlement purposes. (Case No. 15 CV 3246, Dkt. 43 ¶ 3). Importantly, the



1 The remaining docket citations cite to related case, Hernandez, et al. v. Multi-Servicios Latino, Inc.,
et al., No. 16 C 10747. The parties indicate that the briefing in Hernandez is the operative briefing for
this case. (Dkt. 207 ¶ 4).


                                                   2
    Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 3 of 9 PageID #:1574




Baker court dismissed the claims released in the settlement agreement, and entered

a Final Approval Order that dismissed the entire action with prejudice. (Case No. 15

CV 3246, Dkt. 55 ¶ 15).

       In its motion to dismiss, Elite argued that the Final Approval Order in Baker

acts as a bar to the instant action based on res judicata and claims-splitting. Plain-

tiffs’ response failed to address the res judicata arguments. (Dkt. 234, 22-23). Instead,

Plaintiffs argued that the settlement release in Baker excluded claims under Section

20 of the IDTLSA—the claims now brought by the current Plaintiffs.

       The Court ruled in favor of Elite after conducting a res judicata analysis, find-

ing that: 1) the claims raised in this case arose from the same transactions as the

Baker action; 2) each Plaintiff in the instant case was an unnamed class member in

Baker; 2 and 3) the Baker court’s dismissal of the entire action with prejudice consti-

tuted a final judgement on the merits. Adams v. City of Indianapolis, 742 F.3d 720,

736 (7th Cir. 2014) (setting forth the elements for res judicata). Thus, the Court con-

cluded that the instant claims were barred by res judicata, because they were “liti-

gated or could have been litigated in a previous action.” Bell v. Taylor, 827 F.3d 699,

706 (7th Cir. 2016) (emphasis added). Regarding the Baker settlement release, the

Court noted that “Elite is not arguing that Plaintiffs released their claims. (Dkt. 247

at 3) Rather, Elite argues that the dismissal of the Baker case acts as a bar to the

instant suit, ‘irrespective of the scope of the release.’” (Id.) (emphasis added). The

Court agreed with Elite’s analysis. The Court found that “[a]lthough the Baker


2Plaintiffs have never contested that the current Plaintiffs were unnamed class members in Baker.
(Dkt. 234, 23-24; Dkt. 294, 2, fn. 1).


                                               3
  Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 4 of 9 PageID #:1575




plaintiffs may have intended to release only the IDTLSA claims … and preserve all

others, that is not what happened. Instead, the Baker court certified a class of state

law claims and then dismissed all of the pending claims with prejudice. (Case. No. 15

C 3246, Dkt. 55, Final Approval Order). … The Baker court dismissed the entire ac-

tion—all claims pending against Elite—with prejudice. (Dkt. 230, Ex. C ¶ 15; Case.

No. 15 C 3246, Dkt. 55, Final Approval Order) This is a final order on the merits and

prevents Plaintiffs from raising claims in the instant action. Kilburn-Winnie v. Town

of Fortville, 891 F.3d 33, 333 (7th Cir. 2014).”

      Based on the Baker court dismissal order, this Court granted Elite’s motion to

dismiss. (Dkt. 278, 5). As indicated by the above citation, the Court based its ruling

on the principles of res judicata, not on the scope of the settlement release. This mo-

tion to reconsider followed. (Dkt. 287).

                                      ANALYSIS

      Plaintiffs argue that the Court made two errors in its earlier ruling: 1) the

Court erred in determining that the Baker court certified a Rule 23 class of all of the

Baker plaintiffs’ state law claims; 2) the Court erred in determining that the claims

raised in Baker arose from the same transactions encompassed in the instant case

because, according to Plaintiffs, a class could not have been certified in Baker for the

claims asserted in this action. (Dkt. 294, 2). Plaintiffs believe the Court made these

errors based on misrepresentations made by Elite. Plaintiffs once again assert that

the claims raised here are not precluded by the Baker action because the Baker set-

tlement agreement explicitly excluded claims arising under Section 20 of the IDTLSA




                                            4
   Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 5 of 9 PageID #:1576




and the Baker plaintiffs did not allege any claims related to the ride-charges (the

allegations in this case).

      There are several problems with Plaintiffs’ motion. First, Plaintiffs rely on Fed-

eral Rule of Civil Procedure 60(b)(3) based on Elite’s misrepresentations, and on Rule

60(b)(6) because justice so requires. However, both of those rules provide parties with

relief from a final judgment. See Carmody v. Bd. of Trustees of the Univ. of Ill., 893

F.3d 397, 408 (7th Cir. 2018) (absent rule 54(b) language, Rule 60(b) does not apply

to orders that dispose of less than all of a case). The Order at issue is not a final

judgment, so Rule 60(b) does not apply. The Court declines to address any of Plain-

tiffs’ arguments under either of these rules, and construes Plaintiffs’ remaining ar-

guments as a simple motion for reconsideration.

      Second, Plaintiffs assert many new arguments in their motion to reconsider. A

motion for reconsideration serves a limited function: “to correct manifest errors of law

or fact or to present newly discovered evidence.” Hicks v. Midwest Transit, Inc., 531

F.3d 467, 474 (7th Cir. 2008) (internal citations omitted). “A manifest error is not

demonstrated by the disappointment of the losing party. It is the wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v. Metro. Life Ins.

Co., 224 F.3d 601, 606 (7th Cir. 2000). “Reconsideration is appropriate only when ‘the

court has made a decision outside of the adversarial issues presented to the Court by

the parties, or has made an error not of reasoning but of apprehension.’” Hickory

Farms, Inc. v. Snackmasters, Inc., 509 F.Supp.2d 716, 719 (N.D. Ill. 2007). In con-

trast, a motion for reconsideration “is an inappropriate vehicle for asserting




                                           5
    Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 6 of 9 PageID #:1577




arguments that were not made by a party to which the arguments were available.”

Id. Such a motion cannot “be employed as a vehicle to introduce new evidence” that

could have been obtained earlier. Keene Corp. v. Int’l Fid. Ins. Co., 561 F.Supp. 656,

665 (N.D. Ill. 1982); see also Aparicio-Brito v. Lynch, 824 F.3d 674, 688 (7th Cir. 2016)

(“While motion to reconsider must specify the errors of fact or law in the prior deci-

sion, they are not replays of the main event…”).

        In this case, Plaintiffs did not respond to Elite’s original res judicata argu-

ments. (Dkt. 234, 22-23). They instead focused on the scope of the settlement release

and whether it excluded claims brought under Section 20 of the IDTLSA. (Id.). Now,

Plaintiffs raise a suite of new arguments addressing the identity of the plaintiffs, the

similarity of the claims, the scope of the release, and class certification under Rule

23. All of these arguments were available to Plaintiffs in the first round of briefing.

Plaintiffs chose not to make them and now seek a second bite at the proverbial apple.

        Plaintiffs contest this characterization, claiming “it was not possible for Plain-

tiffs to foresee that the Court would draw this erroneous conclusion from Elite’s

vaguely worded Reply Brief.” (Dkt. 294, 4). But the Court was not misled by any mis-

representation. Rather, the Court relied on a plain reading of the Baker settlement

agreement and Final Approval Order. 3 The Court also relied heavily on the principles

of res judicata—principles Plaintiffs still fail to address. Next, it was foreseeable that



3 Plaintiffs argue that Elite incorrectly represented the Baker proceeding by stating: “although the
parties’ settlement in Baker encompassed a release of claims pertaining to certain IDTLSA claims,
Plaintiffs certified a class of state law claims and then dismissed all of the pending claims with preju-
dice.” (Dkt. 287 ¶ 10) (citing Dkt. 247, 2). This Court reached the same conclusion after reviewing the
Baker settlement agreement and Final Approval Order: the Baker court certified a settlement class
for certain IDTLSA claims, and then dismissed the all certified state law claims with prejudice.


                                                   6
   Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 7 of 9 PageID #:1578




issues such as the scope of the release, the identity of the parties, the similarity of

the claims, and the scope of the Baker dismissal would be at issue. Elite identified

those issues as the elements of res judicata in its original motion to dismiss. Plaintiffs’

failure to make sufficient arguments the first time around is not “manifest error” that

warrants a motion to reconsider.

       Plaintiffs’ motion to reconsider must also fail on the merits. Plaintiffs do not

make any responsive arguments regarding res judicata and claim-splitting. Instead,

Plaintiffs dispute (1) whether the Baker court certified a class of all of the state law

claims, and (2) whether a class could have been certified in Baker for the claims as-

serted in this action. (Dkt. 287 ¶¶ 8, 15). Plaintiffs have failed to provide the Court

with any legal analysis or legal authority as to why these two questions are disposi-

tive to a res judicata analysis. As the Court noted in its Order, the scope of res judicata

is determined by the transaction that caused the plaintiffs’ alleged injury, not a set-

tlement release agreed to by the parties. See, e.g., Car Carrier, Inc. v. Ford Motor Co.,

789 F.2d 589, 593 (7th Cir. 1986) (“Once a transaction has caused [an] injury, all

claims arising from that transaction must be brought in one suit or be lost.”); Carr v.

Tillery, 591 F.3d 909, 913-14 (7th Cir. 2010) (“You cannot maintain a suit, arising

from the same transaction or events underlying a previous suit, simply by a change

of legal theory. That is called ‘claim splitting,’ and is barred by the doctrine of res

judicata.”).

       Elite argued that this transactional test operates at a high level of generality,

and that the claims raised in this suit arise from the same transactions encompassed




                                            7
    Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 8 of 9 PageID #:1579




in the Baker lawsuit: whether Elite paid Plaintiffs all that was due when Plaintiffs

worked for Elite. 4 Based on the principles of res judicata and claim-splitting—and

without responsive counterarguments from Plaintiffs—the Court determined that

the transaction that caused Plaintiffs’ injuries were the same as the transaction in

Baker. The Court then determined that the Baker court’s Final Approval Order dis-

missed the entire action, resulting in a final judgment on the merits. (Case No. 15 CV

3246, Dkt. 55 ¶ 15). Now in their motion to reconsider, Plaintiffs once again have

failed to make any arguments regarding res judicata and claim-splitting. And their

arguments regarding the scope of the transaction rest entirely on Rule 23 grounds. 5

Plaintiffs have accordingly failed to show that the Court’s analysis was in error.

        To be clear, the Court reached its earlier conclusion regardless of the scope of

the release, and thus, regardless of the two points Plaintiffs identify. Even if, as Plain-

tiffs argue, the Baker court only certified a class for the IDTLSA claims listed in the

settlement release, and even if a class could not have been certified if plaintiffs in-

cluded the ride-share charges, the result is the same. See Parungo v. Comm. Health

Systems, 858 F.3d 452, 457 (7th Cir. 2017) (“[S]eparate claims will be considered the

same cause of action for purposes of res judicata if they arise from a single group of



4 Plaintiffs do not cite to any cases suggesting this level of generality is inappropriate or incorrect.
Duehning v. Aurora E. Unified School Dist. 131, No. 13 C 5617, 2015 WL 500876, at *3 (N.D. Ill. 2015)
(a court is not required to conduct legal research and construct arguments for a represented party).
5 Plaintiffs appear to argue that, because the claims in this case could not be certified for Rule 23 class

action treatment in Baker, they do not arise from the same transaction. They also argue that the ride-
charge claims in this case were not alleged in Baker. They do not cite any legal authority suggesting
that the scope of a Rule 23 class action affects the scope of operative facts for claims-splitting or res
judicata. Indeed, authority cited by Elite suggests the opposite, as claims-splitting involves claims that
were “litigated or could have been litigated in a previous action.” Bell v. Taylor, 827 F.3d 699, 706 (7th
Cir. 2016) (emphasis added). The fact that certain claims brought here were not brought by the Baker
plaintiffs does not undermine Elite’s claim that they could have been brought and are thus barred.


                                                    8
  Case: 1:16-cv-10748 Document #: 225 Filed: 07/16/20 Page 9 of 9 PageID #:1580




operative facts, regardless of whether they assert different theories of relief.”). These

claims all stem from the same transaction or occurrence. Plaintiffs have provided no

authority to suggest otherwise. Thus, the doctrine of res judicata bars Plaintiffs’ cur-

rent claims against Elite.

                                   CONCLUSION

      Given that the Court’s earlier Order rested on res judicata grounds, and given

that Plaintiffs failed to demonstrate that the Court’s res judicata analysis was in er-

ror, Plaintiffs’ motion for reconsideration (Dkt. 207) is denied.



                                               E N T E R:




 Dated: July 16, 2020

                                               MARY M. ROWLAND

                                               United States District Judge




                                           9
